Exhibit 10.1

April 19, 2013
Mr. Edward A. Carroll
246 Bay Avenue
Huntington Bay, New York 11543


Re:
Employment Agreement

Dear Ed:
This letter (the “Agreement”) will confirm the terms of your continued
employment by AMC Networks Inc. (the “Company”) as an at will employee with the
title of Chief Operating Officer. This Agreement will supersede and replace the
letter agreement between you and Rainbow Media Enterprises, Inc, dated April 16,
2010, and any and all other discussions, understandings or arrangements
regarding the subject matter herein. This Agreement will be effective upon
execution by the Company and you.
The term of this Agreement (the “Term”) shall commence as of the date it is
executed by both you and the Company and shall automatically expire on December
31, 2016 (the “Expiration Date”).
You agree to devote substantially all of your business time and attention to the
business and affairs of the Company and to perform your duties in a diligent,
competent and skillful manner and in accordance with applicable law.
Your annual base salary will be a minimum of $1,100,000 (retroactive to January
1, 2013), subject to annual review and potential increase by the Compensation
Committee of the Board of Directors of the Company (the “Compensation
Committee”), in its discretion. You will be eligible to participate in our
discretionary annual bonus program with an annual target bonus opportunity equal
to not less than one hundred fifteen percent (115%) of salary. Bonus payments
are based on actual salary dollars paid during the year and depend on a number
of factors including Company, unit and individual performance. However, the
decision of whether or not to pay a bonus, and the amount of that bonus, if any,
will be made by the Compensation Committee in its discretion. Except as
otherwise provided herein, in order to receive a bonus, you must be employed by
the Company at the time bonuses are being paid. Your annual base salary and
annual bonus target (as each may be increased from time to time in the
Compensation Committee’s discretion) will not be reduced during the term of this
Agreement.






--------------------------------------------------------------------------------



You will also continue to be eligible, subject to your continued employment by
the Company and actual grant by the Compensation Committee in its discretion, to
participate in such long-term equity and other incentive programs as are made
available in the future to similarly situated executives at the Company. It is
expected that such awards will consist of annual grants of cash and/or equity
awards with an annual target value of not less than $2,250,000, as determined by
the Compensation Committee. Any such awards would be subject to actual grant to
you by the Compensation Committee in its discretion pursuant to the applicable
plan documents and would be subject to terms and conditions established by the
Compensation Committee in its discretion that would be detailed in separate
agreements you would receive after any award is actually made.
You will also continue to be eligible for our standard benefits program at the
levels that are made available to similarly situated executives at the Company.
Participation in our benefits program is subject to meeting the relevant
eligibility requirements, payment of the required premiums, and the terms of the
plans themselves. You will be entitled to four (4) weeks vacation per year, to
be accrued and used in accordance with Company policy.
Effective immediately, you and the Company agree to be bound by the additional
covenants and provisions applicable to each that are set forth in the Annex
attached hereto, which Annex shall be deemed to be a part of this Agreement.
If your employment with the Company is terminated during the Term (1) by the
Company or (2) by you for “Good Reason,” and at the time of such termination
under clauses (1) or (2) “Cause” does not exist, then, subject to your execution
and the effectiveness of a severance agreement satisfactory to the Company,
which severance agreement (the “Severance Agreement”) shall include, without
limitation, a full and complete general release in favor of the Company and its
affiliates, and their respective directors and officers, as well as your
agreement to non-competition (limited to one year), non-solicitation,
non-disparagement, confidentiality and further cooperation obligations and
restrictions substantially in the form set forth in the Annex attached hereto,
the Company will provide you with the following:
(1)
Severance in an amount to be determined by the Compensation Committee (the
“Severance Amount”), but in no event less than two (2) times the sum of your
annual base salary plus your target annual bonus, each as in effect at the time
your employment terminates. Sixty percent (60%) of the Severance Amount will be
payable to you on the six-month anniversary of the date your employment so
terminates (the “Termination Date”) and the remaining forty percent (40%) of the
Severance Amount will be payable to you on the twelve-month anniversary of the
Termination Date;

(2)
A prorated bonus based on the amount of your base salary actually earned by you
during the fiscal year through the Termination Date, provided, that such bonus,
if any, will be payable to you if and when such bonuses are generally paid to
similarly situated employees and will be based on your then current annual
target bonus as well as Company and your business unit performance as determined
by the


-2-





--------------------------------------------------------------------------------



Compensation Committee in its discretion, but without adjustment for your
individual performance;
(3)
If, as of the Termination Date, annual bonuses had not yet generally been paid
to similarly situated employees with respect to the prior fiscal year, a bonus
based on the amount of your base salary actually paid to you during such prior
fiscal year, provided, that such bonus, if any, will be payable to you if and
when such bonuses are generally paid to similarly situated employees and will be
based on your annual target bonus that was in effect with respect to such prior
fiscal year as well as Company and your business unit performance as determined
by the Compensation Committee in its discretion, but without adjustment for your
individual performance;

(4)
Each of your outstanding long-term cash incentive awards granted under the plans
of the Company shall immediately vest in full and shall be payable to you at the
same time as such awards are paid to active employees of the Company and the
payment amount of such award shall be to the same extent that other similarly
situated active executives receive payment as determined by the Compensation
Committee (subject to satisfaction of any applicable performance criteria);

(5)
Each of your outstanding restricted stock or restricted stock unit awards
granted to you under the plans of the Company shall continue to vest in
accordance with their original vesting schedule irrespective of the termination
of the term hereof and payments or deliveries with respect to your restricted
stock and restricted stock units shall be made on the original vesting date (or,
in the case of restricted stock units, on the original distribution date);
provided, however, that at the time of your termination from employment, the
Company shall withhold and settle a portion of each of your outstanding
restricted stock awards in an amount sufficient to fund the minimum statutory
tax withholding requirements (including, federal, state and local income and
employment taxes) resulting from the recognition of income in respect of each
such outstanding restricted stock award, and make a payroll tax contribution in
such amount on your behalf; and

(6)
Each of your outstanding stock options and stock appreciation awards under the
plans of the Company shall continue to vest in accordance with their original
vesting schedule irrespective of the termination of the term hereof and you
shall have the right to exercise each of those options and stock appreciation
awards for the remainder of the term of such option or award.

If you cease to be an employee of the Company prior to the Expiration Date as a
result of your death or your physical or mental disability, and at such time
Cause does not exist then, subject (other than in the case of death) to your
execution and delivery, within 60 days after the date of termination of your
employment, and non-revocation (within any applicable revocation period) of the
Severance Agreement, you or your estate or beneficiary shall be provided with
the benefits and rights set forth in sections 2, 3, 5 and 6 above, and each of
your outstanding long-term cash incentive awards granted under the plans of the
Company shall

-3-





--------------------------------------------------------------------------------



immediately vest in full, whether or not subject to performance criteria and
shall be payable on the 90th day after the termination of your employment;
provided, that if any such award is subject to any performance criteria, then
(i) if the measurement period for such performance criteria has not yet been
fully completed, then the payment amount shall be at the target amount for such
award and (ii) if the measurement period for such performance criteria has
already been fully completed, then the payment of such award shall be at the
same time and to the extent that other similarly situated executives receive
payment as determined by the Compensation Committee (subject to satisfaction of
the applicable performance criteria). Notwithstanding sections 4, 5 and 6 above
or the foregoing paragraph, in the event of a “Going Private Transaction” or a
“Change of Control”, as such terms are defined in your respective long-term cash
incentive, restricted stock, restricted stock unit, stock option or stock
appreciation right award agreements, or in the event of your death, you will be
entitled to receive the more favorable vesting and payment provisions (if any)
provided in such award agreements; provided, however, that to the extent any
previously granted award agreement provides for “deferred compensation” subject
to Section 409A of the Internal Revenue Code of 1986 (“Section 409A”), then
payment will not be made prior to the earliest date permitted under Section
409A.
This Agreement does not constitute a guarantee of employment or benefits for any
definite period. Your employment may be terminated by you or the Company at any
time, with or without notice, liability (subject to the terms of this Agreement)
or cause. This Agreement shall automatically terminate upon your death.
If and to the extent that any payment or benefit hereunder, or any plan, award
or arrangement of the Company or its affiliates, is determined by the Company to
constitute “non-qualified deferred compensation” subject to Section 409A and is
payable to you by reason of your termination of employment, then (a) such
payment or benefit shall be made or provided to you only upon a “separation from
service” as defined for purposes of Section 409A under applicable regulations
and (b) if you are a “specified employee” (within the meaning of Section 409A
and as determined by the Company), such payment or benefit shall not be made or
provided before the date that is six months after the date of your separation
from service (or your earlier death). Any amount not paid or benefit not
provided in respect of the six month period specified in the preceding sentence
will be paid to you in a lump sum or provided to you as soon as practicable
after the expiration of such six month period. Any such payment or benefit shall
be treated as a separate payment for purposes of Section 409A to the extent
Section 409A applies to such payments.
To the extent you are entitled to any expense reimbursement from the Company
that is subject to Section 409A, (i) the amount of any such expenses eligible
for reimbursement in one calendar year shall not affect the expenses eligible
for reimbursement in any other taxable year (except under any lifetime limit
applicable to expenses for medical care), (ii) in no event shall any such
expense be reimbursed after the last day of the calendar year following the
calendar year in which you incurred such expense, and (iii) in no event shall
any right to reimbursement be subject to liquidation or exchange for another
benefit.

-4-





--------------------------------------------------------------------------------



The Company may withhold from any payment due to you hereunder any taxes that
are required to be withheld under any law, rule or regulation. If any payment
otherwise due to you hereunder would result in the imposition of the excise tax
imposed by Section 4999 of the Internal Revenue Code, the Company will instead
pay you either (i) such amount or (ii) the maximum amount that could be paid to
you without the imposition of the excise tax, depending on whichever amount
results in your receiving the greater amount of after-tax proceeds (as
reasonably determined by the Company). In the event that any such payment or
benefits payable to you hereunder would be reduced because of the imposition of
such excise tax, then such reduction will be determined in a manner which has
the least economic cost to you and, to the extent the economic cost is
equivalent, such payments or benefits will be reduced in the inverse order of
when the payments or benefits would have been made to you (i.e., later payments
will be reduced first) until the reduction specified is achieved.
This Agreement is personal to you and without the prior written consent of the
Company shall not be assignable by you otherwise than by will or the laws of
descent and distribution. This Agreement shall inure to the benefit of, and be
enforceable by, your legal representatives. This Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns.
To the extent permitted by law, you hereby waive any and all rights to a jury
trial with respect to any claim arising out of or in any way connected with or
related to this Agreement, your employment by the Company or the termination of
your employment with the Company.
This Agreement will be governed by and construed in accordance with the law of
the State of New York applicable to contracts made and to be performed entirely
within that State.
You hereby irrevocably submit to the jurisdiction of the courts of the State of
New York and the federal courts of the United States of America located in the
State of New York solely in respect of the interpretation and enforcement of the
provisions of this Agreement, and you hereby waive, and agree not to assert, as
a defense that you are not subject thereto or that the venue thereof may not be
appropriate.
You hereby agree that mailing of notice, process or other papers in connection
with any such action or proceeding in any manner as may be permitted by law
shall be valid and sufficient service thereof if delivered to you at your
address set forth above or to such other address as you may later designate in
writing for the receipt of such notices.
This Agreement may not be amended or modified otherwise than by a written
agreement executed by the parties hereto or their respective successors and
legal representatives.
The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
If any provision of this Agreement is held by any court of competent
jurisdiction to be illegal, invalid, void or unenforceable, such provision shall
be deemed modified, amended and narrowed to the extent

-5-





--------------------------------------------------------------------------------



necessary to render the same legal, valid and enforceable, and the other
remaining provisions of this Agreement shall not be affected but shall remain in
full force and effect.
Capitalized terms used in this Agreement, including in the Annex attached
hereto, shall have the meanings set forth below:
“Cause” means your (i) commission of an act of fraud, embezzlement,
misappropriation, willful misconduct, gross negligence or breach of fiduciary
duty against the Company or an affiliate thereof, or (ii) commission of any act
or omission that results in a conviction, plea of no contest, plea of nolo
contendere, or imposition of unadjudicated probation for any crime involving
moral turpitude or any felony.
“Good Reason” means that (1) without your consent, (A) your base salary or
annual bonus target (as each may be increased from time to time in the
Compensation Committee’s discretion) is reduced, (B) your title is reduced, (C)
you report directly to someone other than the Executive Chairman or the
President and Chief Executive Officer of the Company, (D) your responsibilities
as in effect immediately after the date hereof are thereafter materially
diminished or (E) the Company requires that your principal office be located
more than fifty (50) miles from Manhattan, (2) you have given the Company
written notice, referring specifically to this letter and definition, that you
do not consent to such action, (3) the Company has not corrected such action
within 30 days of receiving such notice, and (4) you voluntarily terminate your
employment with the Company within 90 days following the happening of the action
described in subsection (1) above.
It is the parties’ intention that this Agreement not be construed more strictly
with regard to you or the Company. This Agreement reflects the entire
understanding and agreement of you and the Company with respect to the subject
matter hereof and supersedes all prior understandings and agreements.
AMC NETWORKS INC.
By: _/s/ Joshua W. Sapan________
Name: Joshua W. Sapan    
Title:     President and CEO


ACCEPTED AND AGREED:


_/s/ Edward A. Carroll________
Edward A. Carroll
Date: April 19, 2013

-6-





--------------------------------------------------------------------------------




ANNEX


This Annex constitutes part of the Agreement, dated April 19, 2013, by and
between Edward A. Carroll (“You”) and AMC Networks Inc. (the “Company”). Terms
defined in the Agreement shall have the same meanings in this Annex.


You agree to comply with the following covenants in addition to those set forth
in the Agreement.


1.    Confidentiality
(a)    Agreement. You agree to keep the existence and terms of this Agreement
confidential (unless it is made public by the Company) provided that (1) you are
authorized to make any disclosure required of you by any federal, state or local
laws or judicial proceedings, after providing the Company with prior written
notice and an opportunity to respond to such disclosure (unless such notice is
prohibited by law), (2) you are authorized to disclose this Agreement and its
terms to your legal, financial and tax advisors or to members of your immediate
family so long as such advisors and family members agree to maintain the
confidentiality of the Agreement, (3) you and your representatives and agents
may disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of this Agreement and all materials of any kind
(including opinions or other tax analyses) that are provided to you relating to
such tax treatment or structure, and (4) you may disclose this Agreement in
connection with any action by you to enforce this Agreement.
(b)    Confidential and Proprietary Information. You agree to retain in strict
confidence and not use for any purpose whatsoever or divulge, disseminate, copy,
disclose to any third party, or otherwise use any Confidential Information,
other than for legitimate business purposes of the Company and its affiliates.
As used herein, “Confidential Information” means any non-public information of a
confidential, proprietary, commercially sensitive or personal nature of, or
regarding, the Company or any of its affiliates or any director, officer or
member of senior management of any of the foregoing (collectively “Covered
Parties”). The term Confidential Information includes information in written,
digital, oral or any other format and includes, but is not limited to (i)
information designated or treated as confidential, (ii) budgets, plans,
forecasts or other financial or accounting data; (iii) subscriber, customer,
guest, fan vendor or shareholder lists or data; (iv) technical or strategic
information regarding the Covered Parties’ cable, data, telephone, programming,
advertising, sports, entertainment, film production, theatrical, motion picture
exhibition or other businesses, (v) advertising, business, programming, sales or
marketing tactics and strategies; (vi) policies, practices, procedures or
techniques, (vii) trade secrets or other intellectual property; (vii)
information, theories or strategies relating to litigation, arbitration,
mediation, investigations or matters relating to governmental authorities; (vii)
terms of agreements with third parties and third party trade secrets, (viii)
information regarding employees, players, coaches, agents, talent, consultants,
advisors or representatives, including their compensation or other human
resources policies and procedures and (ix) any other information the disclosure
of which may have an adverse effect on the Covered Parties’ business reputation,
operations or competitive position, reputation or standing in the community.
(c)    Exception for Disclosure Pursuant to Law. Notwithstanding the foregoing,
the obligations set forth in subsection (b) above, other than with respect to
subscriber or customer information, shall not apply to Confidential Information
that is:
1)    already in the public domain;
2)
disclosed to you by a third party with the right to disclose it in good faith;
or

3)
specifically exempted in writing by the applicable Covered Party from the
applicability of this Agreement.

Notwithstanding anything contained elsewhere in this Agreement, you are
authorized to make any disclosure required of you by any federal, state or local
laws or judicial, arbitral or governmental agency proceedings, after providing
the Company with prior written notice and an opportunity to respond prior to
such disclosure. In addition, this Agreement in no way restricts or prevents you
from providing truthful testimony concerning the Company to judicial,
administrative, regulatory or other governmental authorities.


2.    Non-Compete


You acknowledge that due to your executive position in the Company and your
knowledge of Confidential Information, your employment by or affiliation with
certain businesses would be detrimental to the Company or any of its direct or
indirect subsidiaries. You agree that, without the prior written consent of the
Company, you will not represent, become employed by, consult to, advise in any
manner or have any material interest, directly or indirectly, in any Competitive
Entity (as defined below). A “Competitive Entity” shall mean (1) any person,
entity or business that (i) competes with any of the Company’s or any of its
affiliate’s programming, advertising, entertainment, theatrical, film
production, motion picture exhibition or other existing businesses, nationally
or regionally; or (ii) directly competes with any other business of the Company
or one of its subsidiaries that produced greater than 10% of the Company’s
revenues in the calendar year immediately preceding the year in which the
determination is made, or (2) any trade or professional association representing
any of the businesses covered by this paragraph, other than the National Cable
Television Association and any state cable television association. Ownership of
not more than 1% of the outstanding stock of any publicly traded company shall
not, by itself, be a violation of this paragraph. This agreement not to compete
will expire on the first anniversary of the date on which your employment with
the Company has terminated if such termination occurs prior to the Expiration
Date.


3.    Additional Understandings


You agree, for yourself and others acting on your behalf, that you (and they)
have not disparaged and will not disparage, make negative statements about or
act in any manner which is intended to or does damage to the good will of, or
the business or personal reputations of the Company, any of its affiliates or
any of their respective incumbent or former officers, directors, agents,
consultants, employees, successors and assigns.


This agreement in no way restricts or prevents you from providing truthful
testimony concerning the Company or its affiliates as required by court order or
other legal process; provided that you afford the Company written notice and an
opportunity to respond prior to such disclosure.


In addition, you agree that the Company is the owner of all rights, title and
interest in and to all documents, tapes, videos, designs, plans, formulas,
models, processes, computer programs, inventions (whether patentable or not),
schematics, music, lyrics, programming ideas and other technical, business,
financial, advertising, sales, marketing, customer, programming or product
development plans, forecasts, strategies, information and materials (in any
medium whatsoever) developed or prepared by you or with your cooperation during
the course of your employment by the Company (the “Materials”). The Company will
have the sole and exclusive authority to use the Materials in any manner that it
deems appropriate, in perpetuity, without additional payment to you.


4.    Further Cooperation
Following the date of termination of your employment with the Company, you will
no longer provide any regular services to the Company or represent yourself as a
Company agent. If, however, the Company so requests, you agree to cooperate
fully with the Company in connection with any matter with which you were
involved prior to such employment termination, or in any litigation or
administrative proceedings or appeals (including any preparation therefore)
where the Company believes that your personal knowledge, attendance or
participation could be beneficial to the Company or its affiliates. This
cooperation includes, without limitation, participation on behalf of the Company
and/or its affiliates in any litigation, administrative or similar proceeding,
including providing truthful testimony.
The Company will provide you with reasonable notice in connection with any
cooperation it requires in accordance with this section and will take reasonable
steps to schedule your cooperation in any such matters so as not to materially
interfere with your other professional and personal commitments. The Company
will reimburse you for any reasonable out-of-pocket expenses you reasonably
incur in connection with the cooperation you provide hereunder as soon as
practicable after you present appropriate documentation evidencing such
expenses. You agree to provide the Company with an estimate of any such expense
before it is incurred.


5.     No Hire or Solicit
For the term of the Agreement and until one year after the termination of your
employment, you agree not to hire, seek to hire, or cause any person or entity
to hire or seek to hire (without the prior written consent of the Company),
directly or indirectly (whether for your own interest or any other person or
entity’s interest) any employee of the Company or any of its affiliates. This
restriction does not apply to any employee who was discharged by the Company or
any of its affiliates. In addition, this restriction will not prevent you from
providing references.


6.    Acknowledgments


You acknowledge that the restrictions contained in this Annex, in light of the
nature of the Company’s business and your position and responsibilities, are
reasonable and necessary to protect the legitimate interests of the Company. You
acknowledge that the Company has no adequate remedy at law and would be
irreparably harmed if you breach or threaten to breach any of the provisions of
this Annex, and therefore agree that the Company shall be entitle injunctive
relief to prevent any breach or threatened breach of any of the provisions and
to specific performance of the terms of each of such provisions in addition to
any other legal or equitable remedy it may have. You further agree that you will
not, in any equity proceeding relating to the enforcement of the provisions of
this Annex, raise the defense that the Company has an adequate remedy at law.
Nothing in this Annex shall be construed as prohibiting the Company from
pursuing any other remedies at law or in equity that it may have or any other
rights that it may have under any other agreement. If it is determined that any
of the provisions of this Annex, or any part thereof, is unenforceable because
of the duration or scope (geographic or otherwise) of such provision, it is the
intention of the parties that the duration or scope of such provision, as the
case may be, shall be reduced so that such provision becomes enforceable and, in
its reduced form, such provision shall then be enforceable and shall be
enforced. Notwithstanding anything to the contrary contained in this Agreement,
in the event you violate the covenants and agreements set forth in this Annex,
then, in addition to all other rights and remedies available to the Company, the
Company shall have no further obligation to pay you any severance benefits or to
provide you with any other rights or benefits to which you would have been
entitled pursuant to this Agreement had you not breached the covenants and
agreements set forth in this Annex.


7.    Survival
The covenants and agreement set forth in this Annex shall survive any
termination or expiration of this Agreement and any termination of your
employment with the Company, in accordance with their respective terms.


